DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Allowable Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Kim et al.  (US 2018/0018990 A1) discloses a sensor device may include a computing device in communication with multiple microphones. A neural network executing on the computing device may receive audio signals from each microphone. One microphone signal may serve as a reference signal. The neural network may extract differences in signal characteristics of the other microphone signals as compared to the reference signal. The neural network may combine these signal differences into a lossy compressed signal. The sensor device may transmit the lossy compressed signal and the lossless reference signal to a remote neural network executing in a cloud computing environment for decompression and sound recognition analysis.
Yang et al. (US 2020/0251119 A1) discloses a method and apparatus for processing a non-linear signal in an electronic device. The electronic device includes an audio input module, an audio output module, and a processor. The processor is configured to identify a first audio signal that will be outputted through the audio output module, provide a first signal into which the first audio signal is processed and a second signal into which the first audio signal is processed, and output the first audio signal through the audio output module, and acquire an external audio signal comprising the first audio signal of the electronic device, and acquire a first output value through a first input channel of an audio filter, and acquire a second output value through a second input channel of the audio filter, and provide a second audio signal, based at least on a first difference value between the magnitude value corresponding to the first frequency of the external audio signal and the first output value and a second difference value between the 
As to claims 1, 9 and 15, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested a second neural network model classifier stored in the memory, executable by the processing device and configured to, in response to the first neural network model classifier failing to identify the presence of one or more of the predetermined words and phrases in at least one of the one or more audio input signals, attempt to convert the at least one of the audio input signals to human-comprehendible text format, an output controller stored in the memory, executable by the processor and configured to determine whether to pass or block each audio input signal based on results from the first and second neural network model classifiers and an output device in communication with the output controller and configured to output the input audio signals that are passed by the output controller. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 11, 2022